SEARS, Justice,
concurring.
I concur in the results reached by the majority; however I differ on the reason the judgment of the trial court should be reversed.
The trial court erred in refusing or failing to recognize the Mississippi decree. There was no showing that the Mississippi court lacked jurisdiction over the parties or the minor child. Therefore, pursuant to section 11.63 of the Family Code, the Texas court was required to recognize the Mississippi decree. Tex.Fam.Code Ann. § 11.63 (Vernon 1986). Further, when a court of another state has made a custody decree, a court of this state may not even modify the decree unless there is a showing that the foreign court failed to meet jurisdictional prerequisites or has declined to assume jurisdiction to modify the decree. Tex.Fam.Code Ann. § 11.64 (Vernon 1986).
The majority opinion has totally ignored the fact that the trial court was without any authority to act on appellees’ request for Termination and Adoption after notice of the Mississippi decree. It is for this reason that the trial court erred and the judgment should be reversed.